Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/13/2020, the amendment/reconsideration has been considered. Claims 2, 9, 10, 17 and 18 have been amended. Claims 2-21 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments, see remarks, filed on 12/07/2020, with respect to amended claims have been fully considered and persuasive. The previous rejection of the claims have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claim 2-4, 7-12 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. (Pub. No.: US 2009/0248893 A1), hereinafter “Rich” in view of Dutta et al. (Pub. No.: US 2004/0117370 A1), hereinafter “Dut” and further in view of Pan et al. (Pub. No.: US 2009/0219986 A1), hereinafter “Pan”.

As to claim 2. Rich discloses, a computer-implemented method (Rich, Abstract), comprising: 
including a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers (Rich, fig.1, [0019], the CDN service provider 106 can include a number of Point of Presence ("POP") locations 116, 122, 128 that correspond to nodes on the communication network 108); 
receiving a request to deliver content to a user device (Rich, a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 116, 122, 128 associated with the CDN service provider 106); 
determining a program, associated with the request, the base object associated with the content (Rich, fig.2, [0028], during an illustrative translation process, the content provider URL is modified such that requests for the resources associated with the translated URLs resolve to a POP associated with the CDN service provider 106); 
verifying that the content provider is an authorized content provider (Rich, fig.2, [0022], the content provider 104 utilizes a registration application program interface ("API") to register with the CDN service provider 106. Also see [0043]); 
modifying one or more data in the base object, according to one or more instructions in the program (Rich, [0030]); and 
streaming the content to the user device (Rich, [0047], the requested content is transmitted to the client computing device 102). 
Rich is silent on disclosing explicitly, from a plurality of programs and based at least in part upon one or more program instructions included in the request, to modify one or more segments of data in a base object from the set of base object.
Dut discloses a similar concept, from a plurality of programs and based at least in part upon one or more program instructions included in the request, to modify one or more segments of data in a base object from the set of base object (Dut, fig.3, [0070], user sends the request for a certain content to a portal server with client’s preferences instructions and portal server request the content from the content provider. Furthermore content provider verifies from the copyright server and after resolving the copyright permission content is provided to portal server and portal server/content server sends the transcoded content as per client instructions to the client computer).
Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Dut” into those of “Rich” in order to provide a method for data maintenance and privilege authorization is presented. An accessibility database server receives an accessibility record request from a requestor that includes a user identifier and a requestor identifier. The accessibility database server compares the accessibility record request with the requestor's access permission to determine whether the requester has access corresponding to the particular request. If the 
Rich and Dut however are silent on disclosing explicitly, the one or more segments of data in the base object being modified concurrently with the streaming.
Pan however discloses a similar concept in the same field of endeavor e.g. the one or more segments of data in the base object being modified concurrently with the streaming (Pan, [0055], processing is capable of processing images, regions and/or objects on a real-time basis, and is capable of further realizing increased bit-allocation efficiency based upon the reduced resolution of the images within the video stream.
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Pan into those of “Rich and Dut” in order to provide a downscaled temporal sampling provides for faster and more expedient content analysis within the perceptual video coding module 140 for "redundancy" analysis between sequential images. That is, the video encoding system 102 produces a residual image, a frame that indicates the differences between the images.

As to claim 3. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above, including, wherein the request includes a uniform resource locator for the one or more instructions and a verification component (Rich, [0036]).  

As to claim 4. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above, including, wherein the request includes one or more of: 

a link to a location including the one or more instructions; or a link to a location including the modification data for modifying the base object (Rich, [0025]). 

As to claim 7. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above, including, wherein the modification data includes user identification data (Rich, [0005]), and the one or more instructions identify at least one portion of the content associated with the base object to be modified to include the modification data (Rich, [0024]).

As to claim 8. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above, including, providing access to the set of base objects on the delivery server (Rich, [0018]); and 
retrieving at least one base object of the set of base objects after receiving the request to deliver content to the user (Rich, [0020]).

As to claim 9. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above, including, determining a type of the content (Rich, [0024] and [0032]); and 
selecting the program from a plurality of programs available for modifying the content, the selecting based at least in part on the type of the content (Rich, [0032]).

As to claim 10. Rich discloses, a system (Rich, Abstract), comprising: 
at least one processor (Rich, [0001], computing server); and 

include a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers (Rich, fig.1, [0019], the CDN service provider 106 can include a number of Point of Presence ("POP") locations 116, 122, 128 that correspond to nodes on the communication network 108); 
receive a request to deliver content to a user device (Rich, a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 116, 122, 128 associated with the CDN service provider 106); 
determine a program, associated with the request, the base object associated with the content (Rich, fig.2, [0028], during an illustrative translation process, the content provider URL is modified such that requests for the resources associated with the translated URLs resolve to a POP associated with the CDN service provider 106); 
verify that the content provider is an authorized content provider (Rich, fig.2, [0022], the content provider 104 utilizes a registration application program interface ("API") to register with the CDN service provider 106. Also see [0043]);  Page 3 of 9 
\\NORTHCA - 020346/036604 - 2605298 v3change one or more data in the base object, according to one or more instructions in the program (Rich [0030]); and 
stream the content to the user device (Rich, [0047], the requested content is transmitted to the client computing device 102).

Dut discloses a similar concept, from a plurality of programs and based at least in part upon one or more program instructions included in the request, to modify one or more segments of data in a base object from the set of base object (Dut, fig.3, [0070], user sends the request for a certain content to a portal server with client’s preferences instructions and portal server request the content from the content provider. Furthermore content provider verifies from the copyright server and after resolving the copyright permission content is provided to portal server and portal server/content server sends the transcoded content as per client instructions to the client’s computer).
Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Dut” into those of “Rich” in order to provide a method for data maintenance and privilege authorization is presented. An accessibility database server receives an accessibility record request from a requestor that includes a user identifier and a requestor identifier. The accessibility database server compares the accessibility record request with the requestor's access permission to determine whether the requester has access corresponding to the particular request. If the requester is authorized for the particular request, the accessibility database server processes the accessibility record request.
Rich and Dut however are silent on disclosing explicitly, the one or more segments of data in the base object being modified concurrently with the streaming.

Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Pan into those of “Rich and Dut” in order to provide a downscaled temporal sampling provides for faster and more expedient content analysis within the perceptual video coding module 140 for "redundancy" analysis between sequential images. That is, the video encoding system 102 produces a residual image, a frame that indicates the differences between the images.

As to claim 18. Rich discloses, a non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors (Rich, Abstract), cause the one or more processors to: 
include a set of base objects on a delivery server, the delivery server being responsive to resource requests from one or more authorized content providers (Rich, fig.1, [0019], the CDN service provider 106 can include a number of Point of Presence ("POP") locations 116, 122, 128 that correspond to nodes on the communication network 108); 
receive a request to deliver content to a user device  (Rich, a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 116, 122, 128 associated with the CDN service provider 106); 

verify that the content provider is an authorized content provider (Rich, fig.2, [0022], the content provider 104 utilizes a registration application program interface ("API") to register with the CDN service provider 106. Also see [0043]); 
change one or more data in the base object, according to one or more instructions in the program (Rich, [0030]); and 
stream the content to the user device (Rich, [0047], the requested content is transmitted to the client computing device 102).
Rich is silent on disclosing explicitly, from a plurality of programs and based at least in part upon one or more program instructions included in the request, to modify one or more segments of data in a base object from the set of base object.
Dut discloses a similar concept, from a plurality of programs and based at least in part upon one or more program instructions included in the request, to modify one or more segments of data in a base object from the set of base object (Dut, fig.3, [0070], user sends the request for a certain content to a portal server with client’s preferences instructions and portal server request the content from the content provider. Furthermore content provider verifies from the copyright server and after resolving the copyright permission content is provided to portal server and portal server/content server sends the transcoded content as per client instructions to the client computer).
Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Dut” into those of “Rich” in order to provide a method for data maintenance and privilege authorization is presented. An accessibility database server receives an accessibility record request from a requestor that includes a user identifier and a requestor identifier. The accessibility database server compares the accessibility record request with the requestor's access permission to determine whether the requester has access corresponding to the particular request. If the requester is authorized for the particular request, the accessibility database server processes the accessibility record request.
Rich and Dut however are silent on disclosing explicitly, the one or more segments of data in the base object being modified concurrently with the streaming.
Pan however discloses a similar concept in the same field of endeavor, the one or more segments of data in the base object being modified concurrently with the streaming (Pan, [0055], processing is capable of processing images, regions and/or objects on a real-time basis, and is capable of further realizing increased bit-allocation efficiency based upon the reduced resolution of the images within the video stream.
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Pan into those of “Rich and Dut” in order to provide a downscaled temporal sampling provides for faster and more expedient content analysis within the perceptual video coding module 140 for "redundancy" analysis between sequential images. That is, the video encoding system 102 produces a residual image, a frame that indicates the differences between the images.

As to claim 11 is rejected for same rationale as applied to claim 3 above.

As to claim 12 is rejected for same rationale as applied to claim 4 above.

As to claim 15 is rejected for same rationale as applied to claim 7 above.

As to claim 16 is rejected for same rationale as applied to claim 8 above.

As to claim 17 is rejected for same rationale as applied to claim 9 above.

As to claim 19 is rejected for same rationale as applied to claim 2 above.

As to claim 20 is rejected for same rationale as applied to claim 4 above.

Claim 5-6, 13, 14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rich, Dut and Pan as applied to parent claim above in view of Covely et al. (Pub. No.: US 2007/0028111 A1), hereinafter “Cove”.
 
As to claim 5. the combined system of Rich, Dut and Pan discloses the invention as in parent claim above. Rich, Dut and Pan however are silent disclosing explicitly, wherein the request is one or more of an encrypted request, an encoded request, or a signed request.  
Cove discloses a similar concept as, wherein the request is one or more of an encrypted request, an encoded request, or a signed request (Cove, [0075], the content provider may, in an automated fashion, request and obtain as many private keys as needed from the implementer using a web service or other form of automation).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of Cove into those of Rich, Dut and Pan in order to provide, a method is provided to notify or indicate to an end user of a computing device that a payload that is being viewed or listened to is in fact from a trusted source. A media signature, such as visual, audio, and/or tactile signature is selected by a user. When a user computer accesses remote content, a content authentication is performed.

As to claim 6. the combined system of Rich, Dut, Pan and Cove discloses the invention as in parent claim above, including, wherein verifying that the request is from the authorized content provider, further comprises: using public key encryption (PKE) to verify that at least a portion of the request was signed by the authorized content provider (Cove, fig.1, [0054] and [0075]). 
 
As to claim 13 is rejected for same rationale as applied to claim 5 above.

As to claim 14 is rejected for same rationale as applied to claim 6 above.
 
 As to claim 21 is rejected for same rationale as applied to claim 5 above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leurs et al. (Pub. No.: US 2007/0033634 A1) is one of the most pertinent art in the field of invention and discloses, a method is proposed of enabling to render mass-market content information to a user. The method comprises enabling to use a provile of the user for control of processing the electronic content for the purpose of personalizing the rendering during play-out of the content.
Dempsey et al. (Pub. No.: US 2005/0198058 A1), is also one of the most relevant art in the field of invention and discloses, a software product having numerous configurable objects and views is implemented for a services client. Once a configuration is planned, the impacted views and objects are automatically determined and presented to the installer in spreadsheet form. The installer configures the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446